Citation Nr: 0002387	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-03 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	State Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant had recognized active service from June 26, 
1974 to March 30, 1980, and unrecognized active service from 
March 31, 1980 to September 16, 1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The appellant served on active duty for more than 90 days 
during a period of war and was honorably discharged for VA 
benefits purposes.

2.  VA treatment records indicate that the appellant has been 
unemployed since 1994, and has multiple medical and emotional 
disabilities that may be permanent and productive of 
unemployability.

3.  The evidence of record indicates that the appellant's has 
no current income.


CONCLUSION OF LAW

The claim of entitlement to a permanent and total disability 
rating for pension purposes is well grounded.  38 U.S.C.A. 
§§ 1521, 5107 (West 1991); 38 C.F.R. §§ 3.3, 3.314  (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (the Court) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

A claim for non-service connected pension benefits is well 
grounded if the following criteria are met:  (1) there is 
evidence of honorable active military service of 90 days or 
more during a period of war (or discharge or release from 
service during a period of war for a service-connected 
disability); (2) there is evidence of permanent and total 
disability productive of unemployability; and (3) there is 
evidence of income that does not exceed the statutory limit.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); see 
also 38 U.S.C. § 1521 (West 1991); 38 C.F.R. § 3.3 (1999).  
For purposes of determining whether a claim is well grounded, 
the supporting evidence is presumed to be true and is not 
subject to weighing.  See King v. Brown, 5 Vet. App. 19, 21 
(1993).  

The appellant served on active duty for more than 90 days 
(beginning in June 1974) during a period of war (Vietnam era) 
and his service was honorable from June 1974 to March 1980.  
See VA administrative decision dated March 3, 1987.  The 
appellant has stated that he has no current income,  See 
written statement dated March 16, 1998.  VA treatment records 
from April 1998 through July 1998 reflect that the appellant 
has been unemployed since 1994, and has complained of back 
pain, leg pain, hematuria, stomach condition, and high blood 
pressure.  The appellant's VA examination in May 1998 
reflects his statement that he is unable to work.  Presuming 
this evidence as true, and weighing it for the purpose of 
finding a claim to be well grounded, the Board concludes that 
the appellant's claim is well grounded.  King v. Brown, 5 
Vet. App. 19 (1993).


ORDER

The claim of entitlement to nonservice-connected pension 
benefits based on permanent and total disability is well 
grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to non-service connected 
pension benefits based on permanent and total disability is 
well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Initially, the Board finds that additional evidentiary 
development is indicated by review of the claims file.  The 
record reflects that the appellant filed a claim for 
disability benefits with the Social Security Administration 
(SSA).  The RO attempted to obtain the appellant's claims 
file from SSA but was told in February 1998 that the file 
would not be available for 18 months.  That 18 month period 
having passed, records from SSA must be obtained and 
associated with the claims file.  The requisition and 
consideration of medical records, which are clearly relevant 
to an issue on appeal, is necessary for the adjudication of 
this case.  Decisions of the Board must be based on all of 
the evidence available.  38 U.S.C.A. § 7104(a) (West 1991).

Secondly, the RO must address all of the qualifications for 
non-service connected pension in its decision.  Specifically, 
the RO is instructed to develop evidence regarding the 
appellant's current level of income, and adjudicate that 
issue as part of the decision in this case.

Lastly, it having been almost 18 months since the appellant's 
last VA examination, the RO is instructed to provide the 
appellant with a comprehensive medical examination.  This 
examination should address all potential disabling conditions 
suffered by the appellant, including but not limited to, 
hematuria, lower back pain, leg pain, hypertension, spot on 
lung, stomach condition, headache, and any other condition 
that may be present and potentially disabling.  It is not 
altogether clear whether he currently suffers from one or 
more of these conditions, but given his recent complaints and 
the time span since last examination, further examination is 
warranted to rule out their presence and if present to 
determine the disabling effect of the condition(s).  

In addition, the evidence reflects current impairment due to 
alcohol abuse and related substance-abuse disorders.  
Although pension may not be awarded for these problems, the 
RO should make specific findings as to any disorders that are 
the result of the appellant's willful misconduct.  38 C.F.R. 
§ 3.301(b) (1999).

Well-settled judicial precedent holds that in a situation as 
is presented by the facts in this case, a remand for a new 
examination is in order to render a new rating decision that 
accurately identifies the percentage of impairment 
attributable to each specific disability shown by the 
evidence of record.  See Roberts v. Derwinski, 2 Vet. App. 
387, 390 (1992).  Accordingly, the Board concludes that there 
must be a new rating examination in order that the 
adjudication may be a fully informed one.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may 
include "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").

Accordingly, this case is REMANDED to the RO for the 
following development action:
1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his nonservice-connected 
disabilities, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to a claim 
filed by the appellant for disability 
benefits.  The RO should obtain copies of 
award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
appellant for SSA benefits.  The RO 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records, which are ultimately 
unsuccessful, should be documented in the 
claims folder.

3.  Next, the RO should schedule the 
appellant for a comprehensive VA 
examination specifically to ascertain the 
nature, severity and permanence of all 
his current disabilities.  The 
appellant's claims folder is to be made 
available to the examiner for review 
prior to the examination, and the 
examiner should be asked to indicate in 
the examination report whether he or she 
has reviewed the claims folder.  All 
indicated tests including x-rays, if 
necessary, are to be done and the 
examiner should review the results of any 
testing prior to completion of the 
report.  Specifically, the examiner 
should describe the level of disability 
attributable to each one of the medical 
conditions found on examination.  The 
examiner should describe any functional 
limitation due to pain, including whether 
additional functional limitation is 
likely to result on use or during flare-
ups.  The examiner should give a full 
description of any limitation of activity 
imposed by each of the appellant's 
disabilities and express opinions as to 
whether the conditions are permanent, and 
the degree of interference with the 
appellant's ability to obtain and 
maintain gainful employment caused by 
each disability identified on 
examination.  The examiner should also 
state whether the appellant's disabling 
conditions are susceptible of improvement 
through appropriate treatment.  The 
examiner must provide complete rationale 
for all conclusions reached.

4.  The RO should develop evidence 
regarding the appellant's current level 
of income.

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (1999); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to a permanent and total 
disability evaluation for pension 
purposes, with application of all 
appropriate laws, regulations and 
diagnostic codes (as amended), and with 
consideration of any additional 
information obtained as a result of this 
remand, including the report of the VA 
examination.  The RO should consider each 
of the appellant's ratable disabilities 
with application of the appropriate 
diagnostic codes in the Schedule for 
Rating Disabilities to determine the 
percentage of impairment caused by each 
disability.  In evaluating any degree of 
disability of any reported 
musculoskeletal disorder, the RO must 
consider whether there is functional loss 
due to pain, under 38 C.F.R. §§ 4.40 and 
4.45 (1999).  See Deluca v. Brown, 8 Vet. 
App. 202 (1995).  In addition, as alluded 
above, a determination should be made, 
and adequate rationale should be 
provided, as to whether any of the 
appellant's substance-abuse disabilities 
are the result of the his own willful 
misconduct under 38 C.F.R. § 3.301(b).  
The RO should consider whether the 
appellant meets the criteria provided 
under 38 U.S.C.A. §§ 1502(a)(1), 1521(a) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 
4.15, 4.16, 4.17, 4.25 (1999), as well as 
the provisions of Talley v. Derwinski, 2 
Vet. App. 282 (1992); Brown v. Derwinski, 
2 Vet. App. 444 (1992); and Roberts, 
supra.  If the appellant does not meet 
the percentage requirements, a permanent 
and total evaluation for pension purposes 
should be considered under 38 C.F.R. 
§ 3.321(b)(2) (1999).   In deciding the 
appellant's claim, the RO should consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise the RO should explain 
why.  See Cartwright v. Derwinski, 2 Vet. 
App. 24, 26 (1991).

7.  If the above determination remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
summarizes the pertinent evidence, fully 
cites the applicable legal provisions and 
reflects detailed reasons and bases for 
the decision reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No action 
is required of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 



